 1
 2
 3
 4
 5
 6
 7
                                     UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
      SUZANNE BROWN,                                  No. 2:19-cv-260-MCE-KJN PS
11
                        Plaintiff,                    ORDER ADOPTING
12                                                    FINDINGS AND RECOMMENDATIONS
              v.                                      AND GRANTING DEFENDANTS’
13                                                    MOTION TO DISMISS
      WELLS FARGO BANK, N.A., et al.,
14                                                    (ECF. Nos. 4, 10)
                        Defendants.
15
            On July 24, 2019, the magistrate judge filed findings and recommendations (ECF No. 10),
16
     which were served on the parties and which contained notice that any objections to the findings
17
     and recommendations were to be filed within fourteen (14) days. On August 7, plaintiff filed
18
     objections to the findings and recommendations (ECF No. 11), which have been considered by
19
     the court.
20
            This Court reviews de novo those portions of the proposed findings of fact to which an
21
     objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore
22
     Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981); see also Dawson v. Marshall, 561 F.3d
23
     930, 932 (9th Cir. 2009). As to any portion of the proposed findings of fact to which no objection
24
     has been made, the court assumes its correctness and decides the matter on the applicable law.
25
     See Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s
26
     conclusions of law are reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d
27
     452, 454 (9th Cir. 1983).
28
                                                      1
 1          Plaintiff objects to the magistrate judge’s recommendation to dismiss with prejudice the
 2   claims for fraud, concealment, unfair competition, implied covenant of good faith, unjust
 3   enrichment, quiet title, and accounting. (See ECF No. 11.) The court has reviewed the applicable
 4   legal standards and, good cause appearing, concludes that it is appropriate to adopt the findings
 5   and recommendations in full. Accordingly, IT IS HEREBY ORDERED that:
 6          1. The findings and recommendations (ECF No. 10) are ADOPTED in full;
 7          2. Defendant’s motion to dismiss (ECF No. 4) is GRANTED;
 8          3. Plaintiff’s second through ninth causes of action, as rooted in the allegations
 9              concerning Defendant’s request for relief from the bankruptcy stay, are DISMISSED
10              without leave to amend; and
11          4. Plaintiff’s first cause of action under the Homeowner Bill of Rights is DISMISSED
12              with leave to amend.
13          5. Not later than twenty (20) days following the date this Order is electronically filed,
14              Plaintiff may (but is not required to) file an amended complaint. If no amended
15              complaint is timely filed, this action will be deemed dismissed with prejudice upon no
16              further notice to the parties.

17          IT IS SO ORDERED.
18   Dated: August 16, 2019
19

20
21
22
23
24
25
26
27
28
                                                       2
